Citation Nr: 0106988	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  His 
appeal was initially presented to the Board in February 1999, 
at which time it was remanded for additional development.  It 
has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran served in an engineering battalion during 
service in Vietnam, and he was frequently in close proximity 
to combat.  

2.  The veteran has a current diagnosis of post traumatic 
stress disorder due to his in-service stressors.  


CONCLUSION OF LAW

Service connection for post traumatic stress disorder is 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for post traumatic 
stress disorder.  His claim was initially denied by the VA in 
September 1994, and he responded with a timely notice of 
disagreement, commencing this appeal.  

The veteran has alleged several stressors during service 
which resulted in post traumatic stress disorder.  These 
stressors include working with dangerous nuclear weapons 
while stationed in Turkey "along the Russian border."  He 
has also stated that while serving in Vietnam as a member of 
a combat engineer battalion, he frequently worked out in the 
fields where he was exposed to possible enemy attack.  He 
stated he was never directly attacked, but on several 
occasions he heard explosions and gunfire in close proximity.  
He also saw dead bodies on numerous instances, and he 
continues to experience flashbacks regarding these sights.  

The veteran's military personnel records confirm several 
facts which support the his allegations.  First, he was in 
fact trained in "nuclear projectile assembly" and "nuclear 
weapons maintenance," according to his training records.  He 
also served as a "nuclear weapons assembler" while 
stationed in Turkey from March 1965 to March 1966.  

Concerning his Vietnam service, his records reveal a change 
of military occupational specialty (MOS) to tractor operator 
in July 1967, at the time he begin his tour in Vietnam.  He 
was assigned to Company B, 62d Engineer Battalion 
(Construction) at that time, and this unit was stationed at 
Long Binh, Vietnam, during his Vietnam tour, which ended in 
June 1968.  Documentation received by the VA from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
reveals numerous combat actions in and around the Long Binh 
area during the first part of 1968, although neither the 
veteran nor his unit are specifically mentioned as engaging 
in combat at that time.  

Private medical records indicate that the veteran first 
sought psychiatric treatment in the early 1980's.  His 
initial symptoms included angry outbursts, conflict with 
others, resistance to authority figures, emotional isolation, 
and occasional homicidal thoughts.  He was diagnosed with 
post traumatic stress disorder in June 1984 by a private 
psychologist, Dr. P.J.G., who continues to treat the veteran 
on an intermittent basis.  Dr. G. has repeatedly diagnosed 
the veteran with post traumatic stress disorder, based on his 
reported experiences during service.  

Following the Board's February 1999 remand, the veteran was 
afforded a new VA psychiatric examination in May 2000.  After 
discussing the veteran's symptoms and his reported stressors, 
the VA examiner diagnosed him with post traumatic stress 
disorder.  In a September 2000 addendum to the examination 
report, the examiner stated that, if true, the veteran's 
stressors experienced in Vietnam are sufficient to meet the 
criteria for a diagnosis of post traumatic stress disorder.  

The RO continued the prior denial of service connection for 
post traumatic stress disorder, and the appeal was returned 
to the Board.  

Analysis

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  As with all benefit claims, when an approximate 
balance exists between the positive and negative evidence 
regarding the matter at issue, the benefit of the doubt shall 
be granted the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the disability, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f) (2000); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

As an initial matter, a regulation pertinent to post 
traumatic stress disorder claims, 38 C.F.R. § 3.304(f), was 
modified in June 1999 to reflect the U. S. Court of Appeals 
for Veterans Claims' (Court) holding in Cohen v. Brown [10 
Vet. App. 128 (1997)].  64 Fed. Reg. 32,807-08 (1999); Cohen, 
supra.  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version of the regulation 
more favorable to the appellant will apply unless Congress or 
the Secretary provided otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

If the veteran's claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Where no evidence of combat is presented, "a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'".  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997) [quoting Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996)].  In the present 
case, the veteran has not been awarded the Purple Heart 
Medal, Combat Infantryman's Badge, or other generally-
accepted indicator of combat, and he has himself stated he 
did not participate in direct combat with the enemy.  Thus, 
"credible supporting evidence" is required to verify the 
veteran's stressor.  Id.  

As is noted above, military records generally support the 
veteran's contentions without verifying the specifics of his 
alleged stressors.  The veteran clearly served with an 
engineering unit that was stationed in an area in which some 
combat occurred, but it cannot be verified that the veteran 
himself was ever in immediate danger of serious injury or 
loss of life.  Nevertheless, in Suozzi v. Brown, 10 Vet. 
App. 307 (1997), the Court held that, by requiring 
corroboration of every detail, including the veteran's 
personal participation, the VA defined "corroboration" far 
too narrowly.  See Suozzi, 10 Vet. App. at 311.  Every detail 
of an asserted stressor need not be corroborated in order for 
it to be considered properly verified; rather, the evidence 
should reveal a version of events which, when viewed most 
favorably to the veteran, supports his account.  Id.  
Further, it must be noted that under the Diagnostic and 
Statistical Manual of Mental Disorders (DSM) IV, the 
sufficiency of a stressor is a medical determination and not 
within the purview of a VA adjudicator.  Cohen, 10 Vet. 
App. at 139-140.  

In the present case, the military documents of record 
generally support the veteran's contentions that he 
frequently operated heavy machinery out in the Vietnamese 
countryside, and on those occasions was afraid for his life, 
due to the close proximity of the fighting; while the 
military evidence is not as conclusive as it could be, it 
also does not contradict the veteran's account.  
Additionally, both VA and private medical experts have stated 
that, if true, the veteran's stressors were sufficient to 
result in his current post traumatic stress disorder.  Thus, 
in light of the statutory benefit of the doubt to be afforded 
the veteran, service connection for post traumatic stress 
disorder is warranted.  


ORDER

Service connection is granted for post traumatic stress 
disorder.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

